Citation Nr: 0323352	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for schizoaffective disorder, bipolar type.

2.  Entitlement to service connection for residuals of an 
injury of the right hand with partial amputation of the 
middle finger, claimed as secondary to service-connected 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 30 percent evaluation for schizoaffective disorder, 
bipolar type, effective from October 6, 1998 (based on the 
date on which he successfully reopened his claim for VA 
compensation for this disability).  In this regard, we note 
that consideration must therefore be given regarding whether 
the case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from October 6, 1998, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

This matter also comes before the Board on appeal from an 
April 2002 RO rating decision which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
residuals of an injury of the right hand with partial 
amputation of the middle finger, claimed as secondary to 
service-connected schizoaffective disorder.


REMAND

Due process issues

Pursuant to the authority of regulation 38 C.F.R. 
§ 19.9(a)(2) (2002) which was then in effect, the Board 
issued a development memorandum to its internal evidence 
development unit in November 2002 requesting that it obtain 
additional outstanding VA medical records pertinent to the 
veteran's claims.  The requested records covering the period 
from 1999 - 2003 were duly obtained and associated with the 
veteran's claims file.  In March 2003 the veteran's attorney 
submitted a statement dated February 2003 from Edward D. 
Esselman, a private licensed counselor who presented 
commentary and opinion regarding the severity of the 
veteran's psychiatric illness and its relationship to his 
right hand injury.  This statement has also been associated 
with the claims file.

However, during the course of this appeal there was a 
significant change in the law which directly affects the 
current appeal.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  In 
this regard, we note that neither the veteran nor his 
attorney have waived first review by the RO of the 
aforementioned evidence received by the Board.  Therefore, 
the case should be remanded to the RO for development and 
adjudication in addition to consideration of the newly 
obtained evidence in the first instance in compliance with 
the Court's decision in order to avoid committing a 
procedural error.

In our review of the veteran's claims file we also note that 
the veteran has not been provided with specific notice of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to what information and evidence is 
necessary to substantiate his claims, as well as which 
evidence VA would seek to provide and which evidence the 
claimant was to provide, pursuant to the notice requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of this procedural defect, this case must 
be remanded to the RO prior to our rendering an appellate 
decision so that the RO can provide the veteran with notice 
of the provisions of the VCAA and, if necessary, develop the 
claim in a manner that complies with the VCAA and its 
implementing laws and regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The Board cannot correct this 
deficiency at this time.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).



Evidentiary development

The veteran's representative states the veteran is considered 
totally disabled by the Social Security Administration due to 
his psychiatric disorder.  It does not appear that his 
records have been requested from that agency.  This must be 
done to comply with the VCAA.

The veteran was last provided a VA psychiatric examination in 
2001, at which time a Global Assessment of Functioning (GAF) 
score of 60 was assigned.  Since that time, VA outpatient 
treatment records show highly variable GAF scores, with some 
as low as 45, and the letter from Dr. Esselman showed his 
conclusion that the veteran's psychiatric disorder is of such 
severity as to render him unemployable.  Such findings are 
inconsistent with the extent of disability shown on the last 
VA examination.  Another examination should be done to 
reconcile the conflicting evidence and obtain a better 
picture of the veteran's current disability.

Pending notice of disagreement

A review of the claims file shows that in an April 2002 RO 
decision the veteran was denied, inter alia, entitlement to a 
TDIU.  Notice of this decision was sent to the veteran in 
correspondence dated April 2002.  Thereafter, in June 2002, 
the veteran submitted correspondence expressing disagreement, 
inter alia, with the denial of his claim for a TDIU.  The 
statement explicitly referenced disagreement with denial of 
"individual unemployability."  This statement is clearly 
sufficient to constitute a timely Notice of Disagreement as 
it was received within a year from the date he was notified 
of the decision.  (See 38 C.F.R. § 20.201 (2002); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A review of the 
record, however, does not indicate that a Statement of the 
Case addressing the specific issue of entitlement to a TDIU 
was furnished by the RO to the veteran in response to his 
timely Notice of Disagreement. 


It is proper to remand this claim because the veteran has not 
been provided a Statement of the Case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

In view of the foregoing discussion and to ensure full 
compliance with the holding of the Court, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of the 
claims and the evidence, if any, that 
the RO will obtain for him.  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  The RO should 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  In particular, consider Dr. 
Esselman's opinion regarding the 
veteran's right hand injury and 
determine whether a VA examination or 
medical opinion is "necessary," as 
defined by law. 

4.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should schedule him for a VA 
psychiatric examination.  Provide the 
claims file to the examiner for review.

Any and all necessary tests should be 
conducted to ascertain the severity of 
the veteran's psychiatric disorder.  A 
Global Assessment of Functioning (GAF) 
score should be assigned.  If the GAF 
score is inconsistent with those shown 
in the VA outpatient treatment reports 
or the opinion by Dr. Esselman that the 
veteran is totally disabled, then the 
examiner should provide a medical 
rationale for the assigned GAF score and 
attempt to reconcile any contradictory 
medical evidence.



5.  After ensuring the VA examination 
report is adequate, the RO should then 
perform the following actions:

(a.)  The RO should readjudicate 
the claim of entitlement to an 
initial evaluation higher than 30 
percent for schizoaffective 
disorder, bipolar type, for the 
period commencing from October 6, 
1998, to the present.  Consider 
staged ratings if appropriate.

(b.)  The RO should readjudicate 
the claim of entitlement to 
service connection for residuals 
of an injury of the right hand 
with partial amputation of the 
middle finger, claimed as 
secondary to service-connected 
schizoaffective disorder.

If any of the aforementioned issues are 
not resolved to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be prepared and the 
appellant and his representative should 
be given a reasonable period of time for 
reply.

6.  Provide the veteran and his 
representative a statement of the case 
as to the issue of entitlement to TDIU.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


